Title: To George Washington from Paul Ferdinand Fevot, 16 October 1797
From: Fevot, Paul Ferdinand
To: Washington, George



Right Honored Sir
New York 16th 8ber 1797

Though I have not the honour of being known personally to Your Excellency Yet I flatter myself you will grant me your protection

in consideration of a letter of recommendation which Marechal Count of Rochambeau has been kind enough to give me for Your Excellency. I hope that when you’ll be further informed of my circumstances & character Your Excellency will comply with my Protector’s wishes in my behalf.
I was a Lawyer in Switzerland & did practise with success when the French Revolution spread very dangerous seeds in my Country, & prompted many of it’s Inhabitants to act against the Sovereign; As to me I acted in a manner quite contrary to those; I readily served on all occasions the French Emigres who fled in our Country to seek for an azyle; in their number was the Countess of Des Salles sister to Marechal of Rochambeau, who being sensible, & ever gratefull for the attentions we paid to her during her stay in my Family gave me the most pressing recomandation for the Count her Brother when she quitted us about the end of last year to retire to Bareith where the King of Prussia had offered the Lady a peaceable Retreat.
The Sovereign of my Country acted manly against the Partisants of the French Revolution when it first broke out; exiled many Jacobines; But since French Armies have met with so uncommon successes He has thought He could avoid danger by manifesting the greatest lenity; He has recalled all the outlawed &ca. By these political proceedings I found myself exposed to the spirit of revenge of the numerous French Partisants, which rendered my situation very unpleasing & made me take the resolution to look out whilst I had strength for a more fortunate prospect, in this Land whose Inhabitants under the auspices of a Leader reverenced by the whole world made their Revolution not by the destruction of human Kind, but to increase his happiness.
I paid a visit to Count of Rochambeau at his Seat; he appeared to me much depressed by the scenes of the Revolution, & fearing still to be exposed to the evils he had undergone, having been confined under the reign of Robertspeirre, & hardly escaped the guilotine. This misfortune has rendered him very cautious & caused the interruption of his correspondance with Your Excellency. He has given me a few words in writing for You as earnest as his position permitted, without signing nor direction, but imparting me few particulars anecdotes which passed between Your Excellency & him to convince you that I enjoyed his most intimate confidence.
I thought I might take the liberty to write to Your Excellency

before I presented myself, (which I intend to do as soon as it will be in my power,) considering the various circumstances relating to the recomandation I am the Bearer of. I have the Honour to be with greatest respect Right Honored Sir Your most obedient most humble Servant

Fevot

